Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

HYBRID ENERGY STORAGE SYSTEM WITH CHEMICAL/ELECTROCHEMICAL DUAL TECHNOLOGY FOR MOBILE, PROPULSIVE AND STATIONARY APPLICATIONS

Examiner: Adam Arciero	SN: 17/604,562	Art Unit: 1727          December 13, 2022

DETAILED ACTION
The Application filed on October 18, 2021 has been received. Claims 9-16 are currently pending and have been fully considered.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Interpretation
Claim 1 recites an intended use for a hybrid system. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 recites the limitation "it" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 does not positively recite any limitations and appears to present a choice for the invitation using the word “if” in line 13. It is unclear as to what the claim actually requires.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schier et al. (Combining Mechanical, Electrical and Thermal Energy Conversion for Ecological Vehicle Energy Harvesting Concepts) in view of Rich et al. (US 2012/0141842 A1).
As to Claims 9 and 14, Schier et al. discloses a hybrid energy storage system comprising a battery pack, a plurality of fuel tanks (MeH1 and MeH2) containing metal hydrides arranged in thermal contact with the battery pack (Fig. 11, pg. 5-6). Schier does not specifically disclose the claimed containment body housing the fuel tanks and batteries.
However, Rich et al. teaches of a hybrid storage system, comprising a containment body 88 housing a battery 89 and a fuel tank 82 in separate cavities (Fig. 9-10). At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a containment body for the fuel tanks and the battery pack of Schier because Rich teaches that heat can be inhibited from leaving the battery pack which is beneficial when it is desirable to raise the temperature of the battery (paragraph [0092]).
As to Claim 10, it is noted that claim 10 is a product-by-process claim. The courts have held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113, I. Modified Schier teaches wherein the metal hydride tanks and battery pack are coupled.
As to Claim 11, Schier discloses a auxiliary pressure tank which is configured to have a higher pressure than the metal hydride tanks and connected to the hydride tanks with an inlet conduit and is configured to match the temperature of the battery pack with the metal hydride tanks (Fig. 10 and pg. 6, III “Alternative Refrigeration Concepts”).
As to Claim 12, Rich teaches of a prismatic battery pack (Fig. 9-10). The courts have held that the claimed configuration of the batteries is a matter of choice which a person having ordinary skill int eh art would have found obvious absent persuasive evidence. See MPEP 2144.04, IV, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a prismatic shaped battery pack of Schier because Rich teaches that a hybrid energy storage system can be provided where heat can be inhibited from leaving the battery pack which is beneficial when it is desirable to raise the temperature of the battery (paragraph [0092]).
As to Claim 13, the tanks of batteries of modified Schier are not cylindrical. The claim does not require the limitations in the claim.
As to Claim 16, the pressure of the hydride tanks and the heating and cooling of the battery pack of modified Schier are intrinsically capable of having their pressure, heating and cooling controlled given that the claimed structure and the structure of the prior art are the same. See MPEP 2112.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schier et al. (Combining Mechanical, Electrical and Thermal Energy Conversion for Ecological Vehicle Energy Harvesting Concepts) in view of Rich et al. (US 2012/0141842 A1) as applied to claims 9-14 and 16 above and in further view of Glauning (US 2014/0377622 A1).
As to Claim 15, modified Schier does not specifically disclose the containment body comprising a plurality of cavities for individual batteries.
However, Glauning teaches of a battery containment body comprising a plurality of individual cavities 30a for separate batteries 12a that are thermally insulated from each other to at least some degree (Fig. 1). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Schier to comprise a plurality of cavities for the plurality of batteries because Glauning teaches that a thermal balancing of the battery cells may be particularly good (paragraph [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727